*33By the Court :
We are unanimously of opiuion that the ruling of the judge who tried the case must prevail. The note in suit is not invalid on its face by the laws against usury in force in this District at the time it was given,” and the only ground upon which it is sought to affect it with the quality of an illegal contract is, that it was given in part payment of the note made in Philadelphia. But if there was usury in that note according to the laws of Pennsylvania, it was not for that reason invalidated. The excess over the legal rate only was forfeited, and the contract for the payment of the principal and lawful interest was perfectly valid. The note here was given for a part of that principal, and was therefore received in consideration of another contract that was perfectly good at the place where it was entered into. There is no pretense that there was any shift or device, or even intention, to evade our statute. As we can see no error in the judgment below, it must be affirmed.